ORDER
PER CURIAM.
Alex Fisher (hereinafter, “Plaintiff’) brings this appeal after the trial court entered summary judgment in favor of 10451 Manchester, Inc. d/b/a Hotshots Bar and Grill, Steve Cuba, Dave Anderson, Dave Lamoree, and Shane Watkins (hereinafter and collectively, “Defendant”). Plaintiff raises three allegations of error claiming, the trial court erred in granting Defendant summary judgment in that: (1) there was a genuine issue of material fact regarding the circumstances surrounding Shane Watkins’ arrest; (2) there was reckless, willful, wanton, and intentional conduct which would invoke an exception of the firefighter’s rule; and (3) the court erred in applying the firefighter’s rule.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact and Defendant was entitled to summary judgment as a matter of law. Rule 74.04. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16.